Title: To Thomas Jefferson from St. George Tucker, 5 October 1808
From: Tucker, St. George
To: Jefferson, Thomas


                  
                     Sir,
                     Richmond Octr. 5. 1808.
                  
                  At the request of our common, and inestimable friend Mr. Page, I beg leave to offer you his most grateful Acknowledgements, for your most friendly and consolatory Letter, and generous offer, therein contained of the 6th. of last month from Monticello. I am charged by him to express his Sense of your goodness & friendship in the strongest terms, and to tell you, that on the Bed of Sickness, and with the certain prospect of his approaching dissolution, he derives the utmost Consolation from your friendly & benevolent offer for the support of his soon to be bereaved family; & relies with Confidence that it will be executed in the Manner which will be most for their benefit.
                  The Situation & Circumstances of his Son Francis offer obstacles to his Acceptance of the Office for the general benefit of the family, sufficient to render it probable that he would not remove to Richmond & take upon him the Execution of it, on those terms. Under these Circumstances a Gentleman of respectability & fair Character in this town, who is easy in his Circumstances, has been prompted generously to do that for Mr. Page, which his own Son could not venture to undertake. There are Circumstances however which render it a Matter of extreme Delicacy on his part to propose the Appointment of himself to you, even for so benevolent & noble a purpose. He is a federalist: & more; was one of the Securities for the Appearance of Aaron Burr at the District Court in this City to stand his trial, when first committed by Judge Marshall—He apprehends that the Appointment of such a person, by yourself, might injure you, in the Eyes of those who consider of what importance it is deemed to exclude all such characters from Office.—On this Account, he has mentioned to Mr. Page that he can procure a friend of unimpeachable republican Character, and moral conduct, who will accept the Office, and pay the Salary, regularly, quarterly, into the Bank, for the Benefit of Mr. Page’s family. The former of these Gentlemen is Mr. Thomas Taylor of this town, married to a Grand-daughter of the late Governor Harrison; the latter, is the Grandson of Governor Harrison, & Son of his eldest Son Benjamin, late of Berkeley, & bears his father’s and Grandfather’s name—He is in his twenty third year. Mr. Taylor, should you disregard the Objections stated by himself to the appointment of himself, will give Security for the faithful discharge of the duties of his Office, & perform them himself; an undertaking to which he is perfectly competent having served five years in it, in the Capacity of a Clerk. Or should you prefer the appointment of Mr. Harrison, Mr. Taylor will be his Surety, and will either perform the duties himself, or superintend the Office for Mr. Harrison. Mr. Page is so fully sensible of the generous friendship of these Gentlemen, that he submits it to yourself to appoint him that would be most acceptable to you; and wishing that, if possible, the business may be accomplished in his Lifetime, he begs that you will make the appointment whenever it may be agreeable or convenient to yourself, and for that purpose, that this Letter may be accepted as his Act of resignation.
                  I take the Liberty of adding from myself, that he seems to decline very fast, and I must fear this will be the last Communication you may recieve from him. Permit me also to avail myself of this Opportunity of Offering you the most sincere tribute of esteem and respect—
                  I am, Sir, your most obed: Servt.
                  
                     S G Tucker
                     
                  
               